_____________

                                 No. 95-3076MN
                                 _____________

Glenwood Lee,                         *
                                      *
                 Appellant,           *
                                      *    Appeal from the United States
     v.                               *    District Court for the District
                                      *    of Minnesota.
Shirley S. Chater, Commissioner       *
of Social Security                    *               [UNPUBLISHED]
Administration, *
                                       *
                 Appellee.             *
                                 _____________

                        Submitted:    August 7, 1996

                         Filed: September 5, 1996
                              _____________

Before FAGG, WOLLMAN, and MAGILL, Circuit Judges.
                              _____________


PER CURIAM.


     Glenwood Lee appeals the district court's grant of summary judgment
affirming the Commissioner's decision to deny Lee's application for
supplemental security income benefits.           After careful review of the
arguments raised on appeal and the administrative record, we conclude the
administrative law judge properly assessed the opinions of Lee's treating
physician, correctly applied the analysis under Polaski v. Heckler, 739
F.2d 1320, 1322 (8th Cir. 1984), adequately addressed Lee's functional
limitations supported by substantial evidence, and submitted an appropriate
hypothetical question to the vocational expert.     We find the administrative
law judge's decision is supported by the record as a whole and thus we
affirm.   See 8th Cir. R. 47B.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-